DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,434,005 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Salvatore Barbieri (#76876) on 12/9/2021.
The application has been amended as follows: 
CANCEL Claims 17-20

Reasons for Allowance

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record may be seen as Hernsdorf (U.S Publication No. 2014/0310878 A1) and Lawrie (U.S Publication No. 2015/0190304 A1).
Herrnsdorf (U.S Publication No. 2014/0310878 A1) discloses an apparatus (head support 2, see Fig. 1) comprising: a bladder assembly (active layer A, Fig. 1 and Paragraph 0038) comprising: a collapsible structure (deforming elements 21 and layers B and C) comprising: an inflatable bladder (air chambers 21a, 21b, and sensing layer B, Figs. 1-2) positioned within the collapsible structure (see Paragraph 0038); wherein, during inflation, the inflatable bladder is configured to be inflated such that an entire top surface of the collapsible structure rises substantially in parallel along a length of the bladder 
Herrnsdorf is silent regarding wherein the collapsible structure of the bladder assembly comprises a plurality of rigid segments, each rigid segment being pivotally hinged to an adjacent rigid segment.
Lawrie (U.S Publication No. 2015/0190304 A1) teaches a collapsible massage roller which has a plurality of rigid segments pivotally hinged to adjacent rigid segments. However, it would require impermissible hindsight to place the inflatable bladder of Herrnsdorf inside the collapsible massage roller assembly of Lawrie. For example, Lawrie’s collapsible structure requires collapsible discs inside of the sleeve structure, and these discs would interfere with the function of an inflatable bladder. Furthermore, even if the references were combined, the modified device’s inflatable bladder (of Herrnsdorf) would not be expected to raise the entire top surface of the bladder assembly substantially in parallel.
Similarly, it would not have been obvious to combine the collapsible massage roller assembly with the other inflatable bladders of Stafford (U.S Patent No. 5,184,365 A), Priolo (U.S Patent No. 5,708,999 A), Mossbeck (U.S Publication No. 2014/0047644 A1), Cheng (U.S Publication No. 2015/0366368 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785